Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claims 1, 9 and 12:

    PNG
    media_image1.png
    132
    784
    media_image1.png
    Greyscale
	The Examiner considers the applicants’ remarks regarding the prior art reference Lenormand used in the rejection of claim 1 and similar claims 9 and 12. Upon further search and/or consideration, these remarks are now considered moot under new grounds of rejection for claim 12 as posted below. Based on the amendments made to claims 1 and 9, the prior art rejection is hereby withdrawn as it does not teach all the limitations required by the claims.
Claim Objections
Claim 15 is objected to because of the following informalities:
Claims 15 depend on independent claim 12 which does not claim any “first” or “second” laser. Claim 15 currently claims a “third laser”. The Applicant is requested to change this limitation in order to properly show dependency within the claimed limitations. 
Allowable Subject Matter
Claims 1, 3, 5-11 and 22 are allowed over the prior arts of record as these references don’t teach all the limitations required by the claims.
Regarding claim 12, the applicant is requested to either incorporate all the subject matter of claims 1/9 or cancel the claim in order to put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone (US 2004/0258415) in view of Krause (US 2014/0092924).
Regarding claim 12, Boone teaches an apparatus (Fig. 5B), comprising: a first mirror (Fig. 5B, first mirror on MEMS array 542) and a first lens (Fig. 5B, first lens 517), the first mirror being operable to receive a first optical signal and direct the optical signal to the first lens (Fig. 5B, the first mirror within 542 directs received optical signal to corresponding first lens 517; paragraph [0072], Each GRIN collimator receives optical signals from its particular micromechanical mirror in the multi-channel steering board 530), the first optical signal generated by modulating a first optical signal provided by a first laser (Fig. 1, optical communications terminals 111-113 communicating with each other using respective laser; paragraph [0035], One or more embodiments of the invention are described in the context of laser beam communications among networks of mobile laser communication terminals…); Attorney Docket No. P686-SAT-COM2a second mirror (Fig. 5B, second mirror on MEMS array 542) and a second lens (Fig. 5B, second lens 517), the second mirror being operable to receive a second optical signal and direct the second optical signal to a second lens (Fig. 5B, the second mirror within 542 directs received optical signal to corresponding second lens 517; paragraph [0072], Each GRIN collimator receives optical signals from its particular micromechanical mirror in the multi-channel steering board 530), the second optical signal generated by modulating a second optical signal provided by a second laser (Fig. 1, optical communications terminals 111-113 communicating with each other using respective laser; paragraph [0035], One or more embodiments of the invention are described in the context of laser beam communications among networks of mobile laser communication terminals…); an optical combiner (Fig. 5B, combiner 516) including a first input operable to receive the first optical signal from the first lens, and a second input operable to receive the second optical signal from the second lens (Fig. 5B, combiner 516 inputs coupled to a first lens 517 and a second lens 517), the optical combiner having an output that provides the first and second optical signals and a receiver operable to receive the first and second optical signals (paragraph [0072], The optical signals are transmitted through the optical fibers 515 and circulator 516 and directed onto a photo-diode in the bank of photo diodes 518; paragraph [0070], The multi-channel transceiver 510 also includes a bank of one or more photo-diodes 518) and output data based on the first and second optical signals (paragraph [0072], output electrical signal based on the received optical signal is produced and sent along electrical connections to the demodulator circuits of the modulator/demodulator 512).  
Although Boone teaches receiving multiple optical signals, Boone doesn’t explicitly show that each of the optical signals comprises a plurality of subcarriers.
Krause teaches receiving respective optical signals comprising a plurality of subcarriers (Fig. 1, optical signal output comprising a plurality of subcarriers; paragraph [0024], As shown in (B), rather than including a single carrier, the channel may include multiple subcarriers. The quantity of subcarriers may be a design decision that may be based on properties of the laser and/or other optical components being used. In the implementation of (B), data may be mapped to a respective one of the multiple subcarriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission of optical signals by a respective laser taught by Boone and incorporate the transmission of a plurality of optical subcarriers as taught by Krause thereby increasing the transmission bandwidth.
Regarding claim 20, Boone in view of Krause teaches the apparatus in accordance with claim 12, wherein Boone teaches further including a transmitter (Fig. 5B, transmitter 514) and Krause teaches a transmitter operable to provide a third plurality of optical subcarriers (paragraph [0024], As shown in (B), rather than including a single carrier, the channel may include multiple subcarriers. The quantity of subcarriers may be a design decision that may be based on properties of the laser and/or other optical components being used. In the implementation of (B), data may be mapped to a respective one of the multiple subcarriers). Thus, Boone in view of Krause teaches the limitations of claim 20.
Claims 13, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone (US 2004/0258415) in view of Krause (US 2014/0092924) in view of Vassilieva (US 2014/0314416).
Regarding claim 13, Boone in view of Krause teaches an apparatus in accordance with claim 12.
Although Krause teaches transmitting a plurality of subcarriers, Boone in view of Krause doesn’t explicitly teach wherein each of the first plurality of optical subcarriers is a Nyquist subcarrier.  
Vassilieva teaches the plurality of subcarriers are Nyquist subcarriers (Fig. 2 shows the Nyquist subcarriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitted subcarriers taught by Boone in view of Krause and transmit these as Nyquist subcarriers as taught by Vassilieva in order to minimize linear crosstalk between neighboring subcarriers in the super channel (Vassilieva: paragraph [0035]).
Regarding claim 14, Boone in view of Krause teaches an apparatus in accordance with claim 13.
Although Krause teaches transmitting a plurality of subcarriers, Boone in view of Krause doesn’t explicitly teach wherein each of the second plurality of optical subcarriers is a Nyquist subcarrier.  
Vassilieva teaches transmitting a plurality of subcarriers as Nyquist subcarriers (Fig. 2 shows the Nyquist subcarriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitted subcarriers taught by Boone in view of Krause and incorporate transmitting these as Nyquist subcarriers as taught by Vassilieva in order to minimize linear crosstalk between neighboring subcarriers in the super channel (Vassilieva: paragraph [0035]).
Regarding claim 21, Boone in view of Krause teaches the apparatus in accordance with claim 20.
Although Krause teaches transmitting a plurality of subcarriers, Boone in view of Krause doesn’t explicitly teach wherein each of the third plurality of optical subcarriers is a Nyquist subcarrier.  
Vassilieva teaches transmitting a plurality of subcarriers as Nyquist subcarriers (Fig. 2 shows the Nyquist subcarriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitted subcarriers taught by Boone in view of Krause and incorporate transmitting these as Nyquist subcarriers as taught by Vassilieva in order to minimize linear crosstalk between neighboring subcarriers in the super channel (Vassilieva: paragraph [0035]).
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone (US 2004/0258415) in view of Krause (US 2014/0092924) in view of Ito (US 2017/0272173).
Regarding claim 15, Boone in view of Krause teaches the apparatus in accordance with claim 12.
Although Boone in view of Krause teaches that each of the optical signals comprises a plurality of subcarriers, Boone in view of Krause doesn’t teach wherein the receiver includes: a third laser operable to supply a local oscillator signal; and an optical hybrid circuit operable to receive the local oscillator signal and first and second polarization components of the each of the optical signals and supply a plurality of mixing products.  
Ito teaches wherein a receiver (Fig. 4B, receiver 350) includes: a laser operable to supply a local oscillator signal (Fig. 4B, laser 356); and an optical hybrid circuit (Fig. 4B, circuit 354) operable to receive the local oscillator signal and first and second polarization components of the received optical signals and supply a plurality of mixing products (paragraph [0051], The optical signal 320 passes through the PBS 352 to divide the optical signal 320 into the y-polarization portion 320a for input to the first OHC 354a and the x-polarization portion 320b for input to the second OHC 354b. In some examples, the OHCs 354 each include a 90 degree OHC having a two by two optical coupler with one arm of the couplers implementing a 90 degree phase delay function for extracting the in-phase signal (I) and the time-delayed (TD) quadrature signal (Q) of the optical signal 320 using interference 357 from the LO laser 356. The OHCs 354 provide the respective phase signals (I), (Q) to the one or more photo detectors 358 for conversion from the optical domain into the electronic domain).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Boone in view of Krause and incorporate the structure and functionality of the receiver taught by Ito since coherent reception allows for higher spectral efficiency and better receiver sensitivity when compared with a direct detection system.
Regarding claim 16, Boone in view of Krause in further view of Ito teaches the apparatus in accordance with claim 15, where Ito teaches further including photodiode circuitry operable to receive the plurality of mixing products and output first electrical signals based on the plurality of mixing products (Ito: Fig. 4B, photodetection circuitry 358; paragraph [0051], The OHCs 354 provide the respective phase signals (I), (Q) to the one or more photo detectors 358 for conversion from the optical domain into the electronic domain).  
Regarding claim 17, Boone in view of Krause in further view of Ito teaches the apparatus in accordance with claim 16, wherein Ito teaches further including transimpedance amplifier circuitry operable to provide second electrical signals based on the first electrical signals (Fig. 4B, using amplifier circuitry 360).  
Regarding claim 18, Boone in view of Krause in further view of Ito teaches the apparatus in accordance with claim 17, wherein Ito teaches further including analog-to-digital conversion circuitry operable to provide digital signals based on the second electrical signals (Fig. 4B, using A/D circuitry 362).  
Regarding claim 19, Boone in view of Krause in further view of Ito teaches the apparatus in accordance with claim 18, wherein Ito teaches further including a digital signal processor operable to output data based on the digital signals (Fig. 4B, using DSP 370).  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637